Case 13-25572        Doc 49     Filed 10/30/18     Entered 10/30/18 14:42:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 25572
         Paul E Page

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/21/2013.

         2) The plan was confirmed on 10/09/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/09/2013, 10/09/2013, 11/27/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/19/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $22,011.52.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-25572             Doc 49   Filed 10/30/18    Entered 10/30/18 14:42:14                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $39,490.00
           Less amount refunded to debtor                        $1,150.67

 NET RECEIPTS:                                                                                    $38,339.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $2,999.20
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,545.55
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,544.75

 Attorney fees paid and disclosed by debtor:                   $500.80


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Christ Hospital          Unsecured          94.95           NA              NA            0.00        0.00
 Altair OH XIII LLC                Unsecured         865.00        962.63          962.63        183.25         0.00
 Antio LLC                         Unsecured      1,740.00       1,765.33        1,765.33        335.52         0.00
 Becket & Lee                      Unsecured      1,812.00       2,020.39        2,020.39        384.00         0.00
 Col/debt Collection Systems       Unsecured      1,642.25            NA              NA            0.00        0.00
 Department Stores National Bank   Unsecured          98.00        200.70          200.70          38.21        0.00
 Discover Bank                     Unsecured      1,189.00       1,367.13        1,367.13        259.84         0.00
 Ford Motor Credit Corporation     Unsecured            NA         629.81          629.81        119.89         0.00
 Ford Motor Credit Corporation     Secured       14,285.00     14,285.00        14,285.00     14,285.00    1,088.12
 Hsbc Mortgage Corp Usa            Secured      201,563.00           0.00            0.00           0.00        0.00
 ICS                               Unsecured          30.00           NA              NA            0.00        0.00
 Newegg.Com                        Unsecured      3,273.52            NA              NA            0.00        0.00
 Portfolio Recovery Associates     Unsecured         603.00        737.96          737.96        140.48         0.00
 Portfolio Recovery Associates     Unsecured      1,910.00       2,057.79        2,057.79        391.10         0.00
 Portfolio Recovery Associates     Unsecured      3,711.00       3,955.38        3,955.38        751.76         0.00
 Portfolio Recovery Associates     Unsecured      2,071.00       2,198.33        2,198.33        417.81         0.00
 Portfolio Recovery Associates     Unsecured         640.00        662.93          662.93        126.20         0.00
 Portfolio Recovery Associates     Unsecured         380.00        495.61          495.61          94.34        0.00
 Pulmonary Consultants             Unsecured          45.00           NA              NA            0.00        0.00
 Resurgent Capital Services        Unsecured      1,166.00       1,343.42        1,343.42        255.33         0.00
 Sams Club / GEMB                  Unsecured         950.00           NA              NA            0.00        0.00
 TD Bank USA NA                    Unsecured      1,039.00       1,265.68        1,265.68        240.56         0.00
 Unique National Collec            Unsecured          51.00           NA              NA            0.00        0.00
 United States Dept Of Education   Unsecured     65,066.00     77,255.42        77,255.42     14,683.17         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-25572        Doc 49      Filed 10/30/18     Entered 10/30/18 14:42:14             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $14,285.00         $14,285.00           $1,088.12
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $14,285.00         $14,285.00           $1,088.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $96,918.51         $18,421.46              $0.00


 Disbursements:

         Expenses of Administration                             $4,544.75
         Disbursements to Creditors                            $33,794.58

 TOTAL DISBURSEMENTS :                                                                     $38,339.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
